Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 15, 2014

The Court of Appeals hereby passes the following order:

A14E0034. ALLISON N. MARKS v. LILTON J. MARKS, JR.

      Allison N. Marks filed this motion seeking an extension of time in which to file
an application for discretionary appeal from the trial court’s order denying her motion
to set aside or amend a settlement agreement. It appears from the material submitted,
however, that the settlement agreement was incorporated into the parties’ divorce
decree. The Georgia Supreme Court has jurisdiction over all divorce and alimony
cases. Ga. Const. 1983, Art. VI, Sec. VI, Par. III (6). Because the order that Marks
seeks to appeal appears to be ancillary to the divorce action, the Supreme Court has
jurisdiction over the application. See Evers v. Evers, 277 Ga. 132 (587 SE2d 22)
(2003). Under these circumstances, this motion for an extension of time is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                         07/15/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.